Exhibit 10.1

EXECUTION VERSION

VOTING AGREEMENT

This Agreement (this “Agreement”), dated as of July 9, 2016, is entered into by
and between Caesars Entertainment Corporation, a Delaware corporation (“CEC”),
and Hamlet Holdings LLC, a Delaware limited liability company (“VoteCo”) and,
solely for the purposes of Section 4.3, Section 6.11 and Section 6.12, the
Holders (as defined below). Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned to them in the A&R
Merger Agreement (as defined below) or the Bank RSA (as defined below), each as
in effect on the date hereof.

WHEREAS, concurrently or substantially concurrently with the execution and
delivery of this Agreement, CEC and Caesars Acquisition Company, a Delaware
corporation (“CAC”), have entered into an Amended and Restated Agreement and
Plan of Merger, dated as of the date hereof (as the same may be amended or
amended and restated from time to time in accordance with the terms of this
Agreement, the “A&R Merger Agreement”);

WHEREAS, concurrently with the execution and delivery of this Agreement, VoteCo,
the Holders and CAC have entered into a voting agreement relating to the shares
of CEC Common Stock over which VoteCo has the sole voting and sole dispositive
power (the “CAC-VoteCo Agreement”), a copy of which is attached as Exhibit A;

WHEREAS, execution and delivery of a Merger Agreement and Sponsor Agreements (as
defined in the RSAs), in each case, in form and substance reasonably acceptable
to Caesars Entertainment Operating Company, Inc., a Delaware corporation
(“CEOC”), are conditions to the effectiveness of the obligations of CEOC under
the CAC-CEOC RSA, and entry into such agreements is a material inducement to
CEOC with respect to the CEOC Plan and the CAC-CEOC RSA and the CEC-CEOC RSA.

WHEREAS, pursuant to the Irrevocable Proxy, dated October 21, 2013 (the “CAC
Irrevocable Proxy”), made and granted by the parties listed in Schedule A-1 and
Schedule A-2 thereto (the “Holders”), as of the date hereof, VoteCo has the sole
voting and sole dispositive power with respect to 90,063,316 shares (the
“Subject Shares”) of Class A Common Stock of CAC (“Company Common Shares”);

WHEREAS, obtaining the CAC Requisite Vote is a condition to the consummation of
the Merger;

WHEREAS, as a condition to its willingness to enter into the A&R Merger
Agreement, CEC has required that VoteCo enter into this Agreement;

WHEREAS, as a condition to its willingness to enter into the CAC/CEOC RSA, CEOC
has required that CEC, VoteCo and the Holders enter into this Agreement;



--------------------------------------------------------------------------------

WHEREAS, the parties specified herein are intended to be third-party
beneficiaries of this Agreement and all obligations of the respective parties
hereunder.

NOW, THEREFORE, in consideration of CEC entering into the A&R Merger Agreement,
CEOC entering into the CAC/CEOC RSA and of the mutual covenants and agreements
contained herein and therein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:

SECTION 1. Voting Agreement.

1.1 Voting Agreement. VoteCo hereby agrees that, from the date of this Agreement
until the termination of this Agreement (the “Voting Period”), at any meeting of
the stockholders of CAC, and at every adjournment or postponement thereof, or in
any action by written consent of the stockholders of CAC, VoteCo shall appear
(in person or by proxy) at such meeting (or any adjournment or postponement
thereof) and cause all of the Subject Shares to be counted as present thereat
for purposes of calculating a quorum and shall vote (or cause to be voted) all
the Subject Shares:

(a) (i) in favor of the adoption of the plan of merger contained in the A&R
Merger Agreement and approval of the Merger, (ii) in favor of any proposal to
adjourn the meeting to solicit additional proxies in favor of the adoption of
the A&R Merger Agreement and the approval of the Merger if (but only if) there
are not sufficient votes to adopt the A&R Merger Agreement and approve the
Merger on the date on which such meeting is held and (iii) in favor of any other
action, proposal, transaction or agreement that would reasonably be expected to
facilitate the timely consummation of the Merger or the consummation of the
transactions contemplated thereby that the CAC Board (upon the recommendation of
the CAC Special Committee) has recommended that CAC’s stockholders vote in favor
of; and

(b) against any Acquisition Proposal (including any Superior Proposal) and
against any action, omission, proposal, transaction or agreement that would
reasonably be expected to (i) impede, interfere with, delay, discourage,
adversely affect or inhibit the timely consummation of the Merger, (including
any adjournment or postponement of the CAC Stockholders Meeting (except as
contemplated by clause 1.1(a) above)) or (ii) change in any manner the voting
rights of any class of shares of CEC or CAC, amend the organizational documents
of CEC or CAC or otherwise amend the capital structure of CEC or CAC (in each
case, other than, and other than pursuant to, the A&R Merger Agreement and the
Merger).

For the avoidance of doubt, pursuant to the A&R Merger Agreement, in no event
shall any offer, proposal or inquiry relating to, or any third party indication
of interest in, a CIE Sale Transaction, constitute an Acquisition Proposal or a
Superior Proposal.

1.2 Other Voting. Subject to Section 4, VoteCo shall vote in its sole discretion
on all issues other than those specified in Section 1.1 hereof that may come
before a meeting of, or action by written consent by, the stockholders of CAC in
a manner that would not reasonably be expected to materially impede, interfere
with, delay, discourage, adversely affect or inhibit the timely consummation of
the Merger or the CEOC Plan.

 

2



--------------------------------------------------------------------------------

1.3 Other Agreements.

(a) VoteCo hereby agrees that it shall not, and shall cause its Members (as
identified on the signature pages hereto) to not, directly or indirectly,
(i) solicit, initiate or knowingly encourage any inquiries, offers or the making
of any proposal or announcement that constitutes or would reasonably be expected
to lead to any Acquisition Proposal, (ii) engage in, continue or otherwise
participate in any negotiations or discussions with any third party (other than
CEOC, CEC or CAC or their respective Representatives) regarding or that would
reasonably be expected to lead to any Acquisition Proposal, (iii) furnish any
nonpublic information regarding CEC or CAC or any of their respective
subsidiaries to any Person (other than CEOC, CEC or CAC or their respective
Representatives) in connection with or in response to any Acquisition Proposal,
(iv) alone or with any other Person, make, or announce an intention to make, an
Acquisition Proposal or (v) resolve or agree to do any of the foregoing.

(b) VoteCo shall, and shall cause its Members to, immediately cease and cause to
be terminated all existing activities, discussions or negotiations it has had
with any Person with respect to any Acquisition Proposal and shall promptly
inform CEOC, CEC and CAC if it receives any inquiry or proposal relating to an
Acquisition Proposal and the details thereof

(c) VoteCo hereby (x) waives and agrees not to exercise any rights of appraisal
or rights to dissent from the Merger that VoteCo may have, or that may arise,
under the A&R Merger Agreement, the DGCL or otherwise, with respect to the A&R
Merger Agreement or the Merger and (y) represents that, as a result of VoteCo’s
obligation pursuant to Section 1.1(a), the Holders will not have appraisal
rights or rights to dissent from the Merger under the A&R Merger Agreement or
the DGCL. VoteCo shall not, and shall cause its Members to not, bring, commence,
institute, maintain, prosecute, participate or join in or voluntarily aid (and
agrees to take all actions necessary to opt out of any class in any class action
with respect to) any claim or Proceeding (derivative or otherwise) in law or in
equity in any court or before any Governmental Entity, against CEC or CAC or any
of their respective successors or assigns or any other Person (i) challenging
the validity of, or seeking to enjoin the operation of, any provision of this
Agreement or the A&R Merger Agreement or prevent, impair or delay the
consummation of the transactions contemplated hereby or thereby, or
(ii) alleging the execution and delivery of the A&R Merger Agreement by CEC or
CAC, the approval of the A&R Merger Agreement by the CEC Board or the CAC Board,
or any other action in connection with the negotiation and entry into this
Agreement, the A&R Merger Agreement, the CEOC Plan and the transactions
contemplated hereby and thereby breached any fiduciary duty of any Person.

 

3



--------------------------------------------------------------------------------

(d) VoteCo shall not, and shall cause its Members to not, take or agree to take
or commit to take any action with the intent of, or for the purpose of or that
would reasonably be expected to have the effect of, in each case in whole or in
part, materially preventing or delaying the consummation of, or materially
impairing the ability of any party to consummate, the transactions contemplated
by the A&R Merger Agreement or the CEOC Plan.

SECTION 2. Representations and Warranties of VoteCo. VoteCo hereby represents
and warrants to CEC as follows:

2.1 Voting Matters. VoteCo has, and will have throughout the Voting Period, as
true and lawful proxy and attorney-in-fact for the holders of the Subject Shares
pursuant to the CAC Irrevocable Proxy, the sole power to vote or cause to be
voted the Subject Shares on the matters specified in this Agreement, free and
clear of any and all claims, liens, encumbrances or restrictions on the right to
vote the Subject Shares, except as may exist by reason of this Agreement. Other
than the CAC Irrevocable Proxy, VoteCo is not a party to, and the Subject Shares
are not otherwise subject to, any agreement, arrangement or other understanding
(i) that would constitute a breach of Section 4.1 if entered into during the
Voting Period, or (ii) that would reasonably be expected to materially delay,
impair or restrict VoteCo’s ability to perform its obligations under this
Agreement. The CAC Irrevocable Proxy (x) is in full force and effect and
constitutes the legal, valid and binding obligation of each of the parties
listed in Schedule A-1 and Schedule A-2 thereto, enforceable in accordance with
its terms by VoteCo against each of such parties, (y) has not been amended or
terminated since it was entered into on October 21, 2013 (and no Release Event
(as defined therein) has occurred or will occur during the Voting Period) and
(z) will not be amended or waived in any way that would reasonably be expected
to materially delay, impair or restrict VoteCo’s ability to perform its
obligations under this Agreement, or terminated, prior to the obtaining of the
CAC Requisite Vote.

2.2 Organization. VoteCo is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware.

2.3 Authority Relative to this Agreement.

(a) VoteCo has all requisite limited liability company power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.

(b) The execution and delivery of this Agreement by VoteCo and the performance
of its obligations hereunder and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all necessary and
appropriate limited liability company or other action on behalf of VoteCo.

 

4



--------------------------------------------------------------------------------

(c) This Agreement has been duly and validly executed and delivered by VoteCo
and, assuming the due authorization, execution and delivery hereof by CEC,
constitutes a valid and binding obligation of VoteCo, enforceable against VoteCo
in accordance with its terms, except to the extent that enforcement is limited
by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
or by general equitable principles (whether considered in a proceeding at law or
in equity).

2.4 No Conflict. Except for any filing that may be required by applicable
federal securities or antitrust laws, the execution and delivery of this
Agreement by VoteCo does not, and the performance of its obligations under this
Agreement will not, (a) require any consent or approval by, filing with, or
notification to, any Governmental Entity or any other Person by VoteCo,
(b) violate or conflict with or result in any breach of any provision of the
organizational documents of VoteCo, (c) violate or conflict with, or result in
any breach of or default (with or without notice or lapse of time or both)
under, or give to any other Person (with or without notice or lapse of time or
both) any right of termination, acceleration or cancellation of, or result in
the creation of any claim, lien, encumbrance or restriction on the right to vote
or Transfer the Subject Shares under, any provision of any agreement to which
VoteCo is a party or any instrument, permit, concession, franchise or license of
VoteCo or (d) violate or conflict with any Law applicable to VoteCo or to
VoteCo’s properties or assets, except in the case of the foregoing clauses (a),
(c) and (d) only, for any of the foregoing as would not reasonably be expected
to materially delay, impair or restrict VoteCo’s ability to perform its
obligations under this Agreement.

2.5 Subject Shares. Other than the Subject Shares, VoteCo does not hold or
control any other equity interests possessing voting rights in or with respect
to CAC. The Holders, in the aggregate, are the direct holders of record of all
of the Subject Shares, free and clear of any and all claims, liens, encumbrances
or restrictions on the right to vote the Subject Shares, except as may exist by
reason of this Agreement or the CAC Irrevocable Proxy. The Subject Shares
constitute all of the equity interests of CAC beneficially owned by any of the
Sponsors (as defined in the Original CEOC Plan). Other than such consents as
have already been obtained, no consent of any Person is required for VoteCo or
any Holder to execute and deliver this Agreement.

2.6 Dispositive Power. VoteCo has, and will have throughout the Voting Period,
as true and lawful proxy and attorney-in-fact for the applicable holders of the
Subject Shares pursuant to the CAC Irrevocable Proxy, the sole power to direct
and effect the sale, transfer or other disposition of all or any part of the
Subject Shares, if, as and when so determined in the sole discretion of VoteCo
and, without limiting the foregoing, the CAC Irrevocable Proxy provides VoteCo
with the sole ability to dispose of the Subject Shares and use the proceeds
thereof to satisfy obligations VoteCo has on account of a breach of this
Agreement. Pursuant to the CAC Irrevocable Proxy, the Subject Shares may not be
Transferred by, or at the direction of, the Holders or any Person other than
VoteCo.

 

5



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties of CEC. CEC hereby represents and
warrants to VoteCo as of the date of this Agreement as follows:

3.1 Organization. CEC is a corporation duly incorporated, validly existing and
in good standing under the laws of the state of Delaware.

3.2 Authority Relative to this Agreement.

(a) CEC has all requisite corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.

(b) The execution and delivery of this Agreement by CEC and the performance of
its obligations hereunder and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary and appropriate
corporate action by the board of directors of CEC. This Agreement has been duly
and validly executed and delivered by CEC and, assuming the due authorization,
execution and delivery by VoteCo, constitutes a valid and binding obligation of
CEC, enforceable against CEC in accordance with its terms, except to the extent
that enforcement is limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights or by general equitable principles (whether
considered in a proceeding at law or in equity).

3.3 No Conflict. Except for any filings that may be required by applicable
federal securities or antitrust laws, the execution and delivery of this
Agreement by CEC do not, and the performance of its obligations hereunder will
not, (a) require any consent or approval by, filing with, or notification to,
any Governmental Entity or any other Person by CEC, (b) violate or conflict with
or result in any breach of any provision of the articles of incorporation or
by-laws of CEC, (c) violate or conflict with, or result in any breach of or
default (with or without notice or lapse of time or both) under, or give to any
other Person (with or without notice or lapse of time or both) any right of
termination, acceleration or cancellation of, any provision of any agreement to
which CEC is a party or any instrument, permit, concession, franchise or license
of CEC, or (d) violate or conflict with any Law applicable to CEC or its
properties or assets, except, in the case of the foregoing clauses (a), (c) and
(d) only for any of the foregoing as would not reasonably be expected to
materially impair or restrict CEC’s ability to perform its obligations under
this Agreement.

SECTION 4. Additional Agreements.

4.1 No Other Proxies, Etc. VoteCo hereby covenants and agrees that during the
Voting Period, except as otherwise specifically permitted by this Agreement
(including Section 1.1) and except for the CAC Irrevocable Proxy, VoteCo shall
not, and shall cause its Members to not, offer or agree to, grant any proxy or
power of attorney with respect to, deposit into a voting trust or enter into a
voting arrangement with respect to, whether by proxy,

 

6



--------------------------------------------------------------------------------

voting agreement or otherwise, any Subject Shares or any interest therein or any
other securities convertible into or exercisable for any Company Common Shares,
and shall not, and shall cause its Members to not, amend or terminate the CAC
Irrevocable Proxy in any way that would materially adversely impact VoteCo’s
ability to carry out its obligations under this Agreement; provided that nothing
in this Section 4.1 shall prevent VoteCo from granting a proxy for any other
annual or special meeting of stockholders of CAC in a manner permitted by
Section 1.2. During the Voting Period, no VoteCo Member shall withdraw as a
member of VoteCo (other than in the event of such Member’s death, disability or
termination as an executive of the applicable Sponsor), nor shall VoteCo admit
any new members.

4.2 Additional Shares. In the event of a share dividend or distribution, or any
change in the Company Common Shares by reason of any share dividend,
distribution, subdivision, recapitalization, reclassification, consolidation,
conversion or the like, including the exchange of any securities convertible
into or exercisable for any Company Common Shares, or any other acquisition of
(or acquisition of control of) Company Common Shares after the date hereof, the
term “Subject Shares” shall be deemed to refer to and include such shares as
well as all such share dividends and distributions and any securities into which
or for which any or all of the Subject Shares may be changed or exchanged or
which are received in such transaction.

4.3 Transfer.

(a) During the Voting Period, VoteCo shall not, and shall cause its Members to
not, permit or allow any of the Subject Shares to be, and shall cause the
Subject Shares not to be, directly or indirectly, Transferred, and shall not
make any offer or enter into any agreement providing for a Transfer of any of
the Subject Shares and shall not commit to do, consent to, or otherwise
facilitate any of the foregoing, except in cases where the transferee executes a
customary joinder agreeing to be bound by this Agreement in the same manner as
VoteCo, including full recourse to the Subject Shares so Transferred for any
violation of this Agreement by VoteCo (including any such violation by VoteCo as
a result of an action of any Member) or such transferee. Any attempted Transfer
in violation of this Agreement shall be void ab initio. If any involuntary
Transfer of any or all of the Subject Shares shall occur (including, if
applicable, a sale by trustee in any bankruptcy, or a sale to a purchaser at any
creditor’s or court sale), or any other involuntary action in violation of this
Section 4.3 shall occur resulting in any person having beneficial ownership over
any or all of the Subject Shares or otherwise having the power to exercise, in
whole or in part, any control over any or all of the Subject Shares with respect
to any of the matters contemplated by this Agreement, then the transferee (which
term, as used herein, shall include any and all transferees and subsequent
transferees of the initial transferee) or such other person shall take and hold
the Subject Shares subject to all of the restrictions, liabilities and rights
under this Agreement, which shall continue in full force and effect until valid
termination of this Agreement.

 

7



--------------------------------------------------------------------------------

(b) VoteCo agrees to Transfer, or cause the Transfer of, any or all of the
Subject Shares, and to apply any or all of the proceeds of such sale of the
Subject Shares, to satisfy any finally determined liability of, or finally
determined damages payable by, VoteCo for breach of the agreements,
representations and warranties under this Agreement that exists after giving
effect to any specific performance obtained under Section 6.9 (whether such
breach arises from an action, omission or inaccuracy of VoteCo, any Member of
VoteCo or, with respect to this Section 4.3, Section 6.11 or Section 6.12, any
Holders) (a “VA Breach”).

4.4 Notice of Amendment. At any time during the Voting Period, CEC shall:

(a) provide prompt (and in any event within one (1) calendar day) Notice (as
defined below) to VoteCo of any amendment, waiver or other modification to the
A&R Merger Agreement, the CEOC Plan filed with the Bankruptcy Court on June 28,
2016 (the “Original CEOC Plan”) or the RSAs, including by any other writing or
agreement (any such amendment, waiver or other modification, an “Amendment”),
together with an executed copy of such Amendment; and

(b) provide prompt (and in any event within two (2) calendar days) Notice of any
request for any such amendment, waiver or other modification.

4.5 Support of Restructuring.

VoteCo hereby agrees to, and shall cause its Members to:

(a) consent to those actions contemplated by the CEOC Plan, the RSAs or
otherwise required to be taken to effectuate the Restructuring, including
entering into all documents and agreements necessary to consummate the
Restructuring, in each case, to which VoteCo is to be a party pursuant to the
CEOC Plan or the RSAs, including voting the Subject Shares in favor of any
shareholder vote necessary for the issuance of New CEC Common Equity (as defined
in the CEOC Plan) pursuant to the CEOC Plan, as long as such issuance is
recommended by the CEC Special Committee or the CEC Board of Directors;

(b) support the Restructuring and, to the extent applicable, vote in favor of
the CEOC Plan, when and if properly solicited to do so under the Bankruptcy
Code, all Equity Interests now or

 

8



--------------------------------------------------------------------------------

hereafter beneficially owned by VoteCo or for which it now or hereafter serves
as the nominee, investment manager, or advisor for beneficial holders of Claims
(and not withdraw or revoke its vote with respect to the CEOC Plan, or transfer
or limit any rights to vote); and

(c) not take any action materially inconsistent with the transactions expressly
contemplated by the CEOC Plan or the RSAs, or that would materially delay or
obstruct the consummation of the Restructuring, including, without limitation,
commencing, or joining with any Person in commencing, any litigation or
involuntary case for relief under the Bankruptcy Code against the Debtors or
CEC.

SECTION 5. Termination.

5.1 This Agreement shall terminate upon VoteCo providing Notice of termination
to CEC within five (5) calendar days after receipt of (i) any Amendment to the
A&R Merger Agreement that adversely affects the interests of VoteCo (or after
any such Amendment should have been provided) or (ii) any Amendment to the
Original CEOC Plan or either RSA that materially adversely affects the interests
of VoteCo (or after any such Amendment should have been provided).
Notwithstanding the foregoing, (a) VoteCo shall have no right to terminate this
Agreement pursuant to Section 5.1(i) or (ii) if VoteCo previously consented to
such Amendment and (b) VoteCo shall have no right to terminate this Agreement
pursuant to Section 5.1(i) if the CAC Special Committee approved such Amendment,
unless VoteCo or any VoteCo Related Entity is disproportionately adversely
affected by such Amendment relative to CAC’s other stockholders, in which case
this clause (b) shall not apply and VoteCo shall have the right to terminate
this Agreement pursuant to Section 5.1(i).

5.2 This Agreement shall terminate automatically immediately two (2) Business
Days after (x) VoteCo provides Notice of termination to CEC (with a copy to the
3PBs) upon the occurrence of any of the following, or (y) CAC or the CAC Special
Committee provides Notice of termination to VoteCo and CEC (with a copy to the
3PBs), upon the occurrence of (a) or (c) of the following:

(a) a CAC Adverse Recommendation Change prior to obtaining the CAC Requisite
Vote;

(b) the termination of the CAC-VoteCo Agreement;

(c) the termination of the A&R Merger Agreement, except to the extent such
termination is caused by any material breach of this Agreement by VoteCo;

 

9



--------------------------------------------------------------------------------

(d) December 31, 2017, provided that this clause (d) shall not be a termination
event if the failure of the Effective Time to occur by such date was caused by a
breach of this Agreement by VoteCo; or

(e) the Effective Time.

Upon the termination of this Agreement pursuant to this Section 5, the parties
shall be released from their respective commitments, undertakings and agreements
pursuant to this Agreement, and there shall be no liability or obligation on the
part of any party pursuant to this Agreement; provided that no such termination
shall relieve any party from liability for any willful breach of this Agreement
prior to such termination and the covenants in Section 6.12 will survive for
such purpose until the later of (X) a period of four (4) months following such
termination or (Y) the date of final resolution of any formal claim for such
willful breach made prior to the end of such four (4) month period.

SECTION 6. Miscellaneous.

6.1 Publication.

(a) VoteCo hereby permits CEC to publish and disclose, in any document or
schedule filed with the SEC, or in any other regulatory filing in connection
with the A&R Merger Agreement or the Chapter 11 Cases, this Agreement and the
terms hereof, subject to the prior written consent of VoteCo, not to be
unreasonably withheld. CEC shall provide VoteCo a reasonable period to review
any such disclosure (and CEC shall take into account any reasonable comments of
VoteCo); provided that CEC may disclose and discuss this Agreement and the terms
hereof with any gaming regulatory authority without the prior consent of VoteCo.

(b) CEC hereby permits VoteCo to publish and disclose, in any document or
schedule filed with the SEC, this Agreement and the terms hereof, subject to
prior written consent of CEC, not to be unreasonably withheld. VoteCo shall
provide CEC a reasonable period to review any such disclosure (and VoteCo shall
take into account any reasonable comments of CEC); provided, however, that
notwithstanding the foregoing, VoteCo may file one or more amendments to its
statement of beneficial ownership on Schedule 13D pertaining to the Subject
Shares describing this Agreement and the terms thereof and include a copy of
this Agreement in such filing without the prior consent of CEC, and further
provided that VoteCo may disclose and discuss this Agreement and the terms
hereof with any gaming regulatory authority without the prior consent of CEC.

6.2 Expenses. Subject to any other agreement between the parties, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such costs and expenses.

 

10



--------------------------------------------------------------------------------

6.3 Entire Agreement; No Third Party Beneficiaries.

(a) This Agreement, together with the documents referred to herein, constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter
hereof; provided that if there is any conflict between this Agreement and the
A&R Merger Agreement, this Agreement shall control. This Agreement is intended
to create a contractual relationship between VoteCo and CEC and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship between the parties.

(b) This Agreement is not intended to, and shall not, confer upon any Person not
a party any rights or remedies hereunder, except that (1) (i) CAC is an intended
third-party beneficiary of VoteCo’s obligations pursuant to Section 1.1, (ii)
CAC, the CEC Special Committee and the CAC Special Committee are intended
third-party beneficiaries of VoteCo’s obligations pursuant to Section 5.2(y)
(and such provision may not be amended without their prior written consent) and
(iii) (x) if the Amended 1L Bond RSA is entered into, the Consenting Creditors
(as defined in the Amended 1L Bond RSA), (y) if the Amended 1L Bond RSA is
entered into, the Consenting Bank Creditors (as defined in that certain First
Amended and Restated Restructuring Support and Forbearance Agreement, dated as
of June 21, 2016 and attached to the Form 8-K filed by CEC on June 21, 2016 (the
“Bank RSA”) and (z) CEOC are intended third-party beneficiaries of the
provisions hereunder, in each case, whether or not expressly named in such
provisions, entitled to enforce such obligations as if a party directly hereto
(collectively the “3PBs”) and (2) the VoteCo Related Entities are intended
third-party beneficiaries of the provisions of Section 6.11, entitled to enforce
such provisions as if a party directly hereto.

(c) The “Amended 1L Bond RSA” means that certain Sixth Amended and Restated
Restructuring Support and Forbearance Agreement, among CEC, the Debtors and the
Consenting Creditors (as defined therein), if entered into.

6.4 Parties in Interest and Assignment. This Agreement shall be binding upon,
inure solely to the benefit of, and be enforceable by, the parties, the 3PBs and
their successors and permitted assigns. VoteCo may not assign any rights or
delegate any obligations hereunder without the prior written consent of CEC,
CEOC, the Requisite Consenting Creditors (as defined in the Bank RSA) if the
Amended 1L Bond RSA is entered into and, to the extent relating to Section 1.1,
CAC; CEC may not assign any rights or delegate any obligations hereunder without
the prior written consent of VoteCo, CEOC and the Requisite Consenting Creditors
(as defined in the Bank RSA) if the Amended 1L Bond RSA is entered into; and
either such consent can be granted or denied in the sole, exclusive and
non-appealable discretion of the party whose consent is sought. Any such
purported assignment or delegation made in violation of the foregoing shall be
null and void. VoteCo acknowledges this Agreement and all of the parties’
respective obligations hereunder shall survive and be fully enforceable in
accordance with its terms notwithstanding the commencement and pendency of any
CEC Chapter 11 Case.

 

11



--------------------------------------------------------------------------------

6.5 Amendment; No Waiver. This Agreement may not be amended except by an
instrument in writing between CEC and VoteCo and consented to by CEOC, the
Requisite Consenting Creditors (as defined in the Bank RSA) if the Amended 1L
Bond RSA is entered into and, to the extent relating to Section 1.1, CAC.
Neither the failure nor any delay by any party in exercising any right, power or
privilege under this Agreement will operate as a waiver of such right, power or
privilege, and no single or partial exercise of any such right, power or
privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. In addition,
(a) no claim or right arising out of this Agreement can be discharged by any
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by such party (and consented to by CEOC, the Requisite
Consenting Creditors (as defined in the Bank RSA) if the Amended 1L Bond RSA is
entered into and, to the extent relating to Section 1.1, CAC), (b) no waiver
that may be given by any party unless consented to by CEOC, the Requisite
Consenting Creditors (as defined in the Bank RSA) if the Amended 1L Bond RSA is
entered into and, to the extent relating to Section 1.1, CAC, and any such
waiver will not be applicable except in the specific instance for which it is
given and (c) no notice to or demand on a party will be deemed to be a waiver of
any obligation of such party and no notice from or demand by a party will be
deemed to be a waiver of such party’s right to take further action without
notice or demand as provided in this Agreement.

6.6 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not materially affected in any manner adverse to any party,
including the 3PBs. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a manner mutually acceptable to the parties
and the applicable 3PBs in order that the terms of this Agreement remain as
originally contemplated to the fullest extent possible.

6.7 Notices. Each notice and other communication hereunder (a “Notice”) shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, (b) by facsimile upon confirmation of receipt or (c) on
the second Business Day following the date of dispatch if delivered by a
recognized express courier service. All Notices shall be delivered as set forth
below or under such other instructions as may be designated in writing by the
party to receive such Notice.

if to CEC:

Caesars Entertainment Corporation

One Caesars Palace Drive

Las Vegas, Nevada 89109

Facsimile: (702) 407-6418

Attention: General Counsel

 

12



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Reed Smith LLP

225 Fifth Avenue

Pittsburgh, PA 15222

Facsimile: (412) 288-3131

Attention: Glenn R. Mahone

Reed Smith LLP

599 Lexington Avenue, 22nd Floor

New York, New York 10022

Facsimile: (212) 521-5450

Attention: Howard L. Shecter

if to VoteCo:

Hamlet Holdings LLC

c/o Apollo Management, L.P.

9 West 57th St., 43rd Floor

New York, New York 10019

Attention: John J. Suydam

and

Hamlet Holdings LLC

c/o TPG Global, LLC

301 Commerce St., Suite 3300

Ft. Worth, Texas 76102

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld, LLP

One Bryant Park

Bank of America Tower

New York, New York 10036-6745

Facsimile: (212) 872-1002

Attention: Daniel I. Fisher

  Steven M. Pesner

and

 

13



--------------------------------------------------------------------------------

Kasowitz Benson Torres & Friedman LLP

1633 Broadway

New York, New York 10019

Facsimile: (212) 506-1800

Attention: Marc E. Kasowitz

  Joshua Greenblatt

with a copy, in each case (i) to Caesars Entertainment Operating Company, Inc.,
with a copy to Kirkland & Elllis LLP, as set forth in the CEC/CEOC RSA and
(ii) if the Amended 1L Bond RSA is entered into, to Kramer Levin Naftalis &
Frankel LLP, as set forth in the Amended 1L Bond RSA and Stroock & Stroock &
Lavan LLP, as set forth in the Bank RSA.

6.8 Governing Law. This Agreement will be governed by, and construed in
accordance with, the Laws of the State of Delaware, without regard to any
principles of conflicts of law thereof that are not mandatorily applicable by
Law and would permit or require the application of the Laws of another
jurisdiction. In furtherance of the foregoing, the parties hereby acknowledge
and agree that it is their intent that the Applicable Courts not apply the
internal affairs doctrine for the purposes of any litigation, action, suit or
other proceeding with respect to the subject matter hereof.

6.9 Specific Performance; Submission to Jurisdiction. The parties agree that
money damages would be both incalculable and an insufficient remedy and that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that, subject to the discretion of the
Applicable Courts, the parties, any of the 3PBs and any of the VoteCo Related
Entities shall be entitled to an injunction or other equitable relief to prevent
breaches or violations of this Agreement and to enforce specifically the terms
and provisions of this Agreement in any Applicable Court, this being in addition
to any other remedy to which they are entitled at law or in equity. Moreover,
and in recognition of the foregoing, each of the parties hereby waives (a) any
defense in any action for specific performance of this Agreement that a remedy
at law would be adequate and (b) any requirement under any law for any party to
post security as a prerequisite to obtaining equitable relief. Each party
irrevocably and unconditionally submits to the jurisdiction of the Chosen Courts
for any action or proceeding arising out of or relating to this Agreement
(provided that with respect to any action or proceeding involving any 3PB, the
United States District Court for the Northern District of Illinois shall have
exclusive jurisdiction (the Chosen Courts, together with the foregoing court
pursuant

 

14



--------------------------------------------------------------------------------

to these two provisos, the “Applicable Courts”)), and hereby irrevocably and
unconditionally agrees that all claims in respect of such action or proceeding
may be heard and determined in such court. Each party hereby irrevocably and
unconditionally waives, to the fullest extent that it may effectively do so, any
defense of an inconvenient forum which such party may now or hereafter have to
the maintenance of such action or proceeding. The parties further agree (i) to
the extent permitted by Law, that final and nonappealable judgment against any
of them in any action or proceeding contemplated above shall be conclusive and
may be enforced in any other jurisdiction within or outside the United States by
suit on the judgment, a certified copy of which shall be conclusive evidence of
the fact and amount of such judgment and (ii) that service of process upon such
party in any such action or proceeding shall be effective if Notice is given in
accordance with Section 6.7.

6.10 Interpretation. The parties have participated jointly in negotiating and
drafting this Agreement. If an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. When a reference is made in this Agreement to sections or
subsections, such reference shall be to a section or subsection of this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “herein,” “hereof,” “hereunder” and
words of similar import shall be deemed to refer to this Agreement as a whole,
and not to any particular provision of this Agreement. Any pronoun shall include
the corresponding masculine, feminine and neuter forms. References to “party” or
“parties” in this Agreement mean CEC and VoteCo.

6.11 Absolute Non-Recourse to VoteCo Related Entities.

(a) For the avoidance of doubt and notwithstanding any other provision of this
Agreement to the contrary, the covenants, agreements and commitments of VoteCo
hereunder are only made by VoteCo and are applicable to the conduct of VoteCo
and its Members and, in the case of Section 4.3, Section 6.11 and Section 6.12,
the Holders, and shall not impose any liability on any of VoteCo’s Affiliates or
its and their respective Members, Holders, partners, members, equityholders,
officers, managers, directors, employees, attorneys, accountants, agents,
advisors and Representatives (each, a “VoteCo Related Entity” and collectively,
the “VoteCo Related Entities”), except to the extent of recourse to the Subject
Shares in accordance with this Section 6.11 and Section 6.12.

 

  (b) Notwithstanding any other provision of this Agreement to the contrary:

 

  (i)

no recourse under this Agreement shall be had against any VoteCo Related Entity,
whether by the enforcement of any

 

15



--------------------------------------------------------------------------------

  assessment or by any legal or equitable proceeding or by virtue of any
Applicable Law; other than, in the case of Section 4.3, Section 6.11 and
Section 6.12, the Holders and, in such cases, with recourse only to the Subject
Shares;

 

  (ii) this Agreement may only be enforced against, and any claim or cause of
action based upon, arising out of, or otherwise related to this Agreement may
only be brought against, VoteCo, with full recourse to the Subject Shares and,
in the case of Section 4.3, Section 6.11 and Section 6.12, the Holders, in each
case, with recourse only to the Subject Shares; and

 

  (iii) CEC agrees with, acknowledge and covenant to comply with the previous
clauses (i) and (ii).

(c) None of the VoteCo Related Entities shall have any liability or obligations
(whether in contract, tort, equity or otherwise) under this Agreement or for any
claim based on, in respect of, or by reason of the transactions contemplated
hereby, including with respect to any breaches of this Agreement, except to the
extent (and only to the extent) of recourse to the Subject Share in accordance
with this Section 6.11 and Section 6.12. VoteCo acknowledges and agrees that the
provisions of Section 1.3, Section 4.1, Section 4.3, Section 4.5 and
Section 6.12 are intended to, and shall, impose liability on VoteCo, with full
recourse to the Subject Shares, for any VA Breach, notwithstanding that the
Members of VoteCo and the Holders have no liability for such actions or
omissions, except, in the case of any Holder, for breaches by such Holder of
Section 4.3 or Section 6.12, in each case, with recourse only to the Subject
Shares.

(d) The limitations and provisions of this Section 6.11 shall apply to each 3PB
in all respects in the same manner as they apply to CEC.

6.12 Representations, Warranties and Agreements of the Holders. Without limiting
the provisions of Section 6.11 relating to lack of recourse other than to the
Subject Shares, each of the Holders represents, warrants and agrees that:

(a) The representations and warranties set forth in the second sentence of
Section 2.1, Sections 2.2 through 2.4 and the last sentence of Section 2.5, in
each case, as if such Holder were substituted for VoteCo are true and correct.

(b) VoteCo has, and will continue to have throughout the Voting Period and
thereafter as long as it has obligations under this Agreement, as true and
lawful proxy and attorney-in-fact for the applicable holders of the Subject
Shares

 

16



--------------------------------------------------------------------------------

pursuant to the CAC Irrevocable Proxy and pursuant to this Section 6.12(a), the
sole and irrevocable right and power (i) to direct and effect the sale, transfer
or other disposition of all or any part of the Subject Shares, (ii)(A) to
transfer any or all of the Subject Shares and (B) to sell any or all of the
Subject Shares and to apply any or all of the proceeds of such sale of the
Subject Shares, in each case of (A) and (B), to satisfy any finally determined
liability or finally determined damages for a VA Breach, and that none of the
foregoing will constitute a breach of the CAC Irrevocable Proxy;

(c) VoteCo will not have any liability or obligation to any Holder in connection
with the actions set forth in Section 6.12(a) or Section 4.3(b) and such Holder
will not have any claim to such Subject Shares or proceeds therefrom to the
extent such Subject Shares or proceeds are used to satisfy any finally
determined liability or finally determined damages for a VA Breach;

(d) no action is required on the part of such Holder in order to Transfer the
Subject Shares in accordance with the foregoing and VoteCo is hereby authorized
to execute and deliver on behalf of such Holder any instruments or agreements
necessary to effectuate the foregoing;

(e) all of the Subject Shares beneficially owned by such Holder are subject to
all of the provisions of this Agreement and are available to secure performance
of this Agreement;

(f) any and all of the Subject Shares beneficially owned by such Holder may be
transferred or sold by VoteCo and the proceeds of such sale applied, to satisfy
any finally determined liability or finally determined damages for a VA Breach;
and

(g) the CAC Irrevocable Proxy (A) is in full force and effect and constitutes
the legal, valid and binding obligation of such Holder, enforceable in
accordance with its terms by VoteCo against such Holder, (B) has not been
amended or terminated since it was entered into on October 21, 2013 (and no
Release Event (as defined therein) has occurred or will occur during the Voting
Period) and (C) will not be amended or waived (in a manner that would reasonably
be expected to materially delay, impair or restrict VoteCo’s ability to perform
its obligations under this Agreement) or terminated prior to the obtaining of
the CAC Requisite Vote.

(h) This Section 6.12 is intended to benefit and may be enforced by the VoteCo
Related Entities and shall be binding on all successors and assigns of CEC and
any 3PB.

6.13 Representations, Warranties and Agreements of the Members. Without limiting
the provisions of Section 6.11 relating to lack of recourse, each of the Members
represents and warrants that it is not aware of any breach as of the date hereof
of any of the representations and warranties of VoteCo or the Holders set forth
herein.

 

17



--------------------------------------------------------------------------------

6.14 Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be considered one and the same agreement and shall become
effective when each of the parties has delivered a signed counterpart to the
other party, it being understood that both parties need not sign the same
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic “.pdf” shall be effective as delivery of a
manually executed counterpart hereof.

6.15 Certain Definitions.

(a) “beneficial ownership” by a Person of any securities includes ownership by
any Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act; provided that a person shall be deemed to have
beneficial ownership over any securities which may be acquired by such person
pursuant to any contract, arrangement or understanding or upon the exercise of
conversion rights, exchange rights, warrants or options, or otherwise
(irrespective of whether the right to acquire such securities is exercisable
immediately or only after the passage of time, including the passage of time in
excess of 60 days, the satisfaction of any conditions, the occurrence of any
event or any combination of the foregoing). The terms “beneficial owner,”
“beneficially own,” “beneficially owned” and similar terms shall have a
correlative meaning.

(b) “Equity Interests” means any shares of CAC Common Stock or other equity
interest in CAC, or any option, warrant, right or security convertible,
exchangeable or exercisable therefor or other instrument, obligation or right
the value of which is based on any of the foregoing.

(c) “Transfer” means any direct offer, sale, lease, assignment, encumbrance,
pledge, hypothecation, disposition, tender or other transfer (by merger,
liquidation, dissolution, distribution, operation of Law or otherwise), either
voluntary or involuntary, of any capital stock or interest in any capital stock,
in whole or in part, in each case by VoteCo or any Holder.

[Rest of page intentionally left blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

CAESARS ENTERTAINMENT CORPORATION By:  

/s/ Eric Hession

Name:   Eric Hession Title:   CFO

 

[Signature Page to CAC Voting Agreement]



--------------------------------------------------------------------------------

 

HAMLET HOLDINGS LLC By:  

/s/ Leon Black

Name:   Leon Black, solely on behalf of VoteCo in   his capacity as a Member
Title:   Member By:  

/s/ David Bonderman

Name:   David Bonderman, solely on behalf of   VoteCo in his capacity as a
Member Title:   Member By:  

/s/ James Coulter

Name:   James Coulter, solely on behalf of VoteCo   in his capacity as a Member
Title:   Member By:  

/s/ Joshua Harris

Name:   Joshua Harris, solely on behalf of VoteCo in   his capacity as a Member
Title:   Member By:  

/s/ Marc Rowan

Name:   Marc Rowan, solely on behalf of VoteCo in   his capacity as a Member
Title:   Member

 

[Signature Page to CAC Voting Agreement]



--------------------------------------------------------------------------------

 

APOLLO HAMLET HOLDINGS, LLC, solely for purposes of Section 6.12, Section 6.11
and Section 4.3 By:  

/s/ Laurie D. Medley

Name:   Laurie D. Medley Title:   Authorized Person APOLLO HAMLET HOLDINGS B,
LLC, solely for purposes of Section 6.12, Section 6.11 and Section 4.3 By:  

/s/ Laurie D. Medley

Name:   Laurie D. Medley Title:   Authorized Person

 

[Signature Page to CAC Voting Agreement]



--------------------------------------------------------------------------------

TPG HAMLET HOLDINGS, LLC, solely for purposes of Section 6.12, Section 6.11 and
Section 4.3 By:  

/s/ Clive Bode

Name:   Clive Bode Title:   Vice President TPG HAMLET HOLDINGS B, LLC, solely
for purposes of Section 6.12, Section 6.11 and Section 4.3 By:  

/s/ Clive Bode

Name:   Clive Bode Title:   Vice President

 

[Signature Page to CAC Voting Agreement]



--------------------------------------------------------------------------------

 

CO-INVEST HAMLET HOLDINGS, SERIES LLC, solely for purposes of Section 6.12,
Section 6.11 and Section 4.3 By:   Its Managing Members

Apollo Management VI, L.P.

on behalf of affiliated investment funds

By:   AIF VI Management, LLC, its general partner

By:  

/s/ Laurie D. Medley

Name:   Laurie D. Medley Title:   Vice President TPG GenPar V, L.P

By:   TPG GenPar V Advisors, LLC

its general partner By:  

/s/ Clive Bode

Name:   Clive Bode Title:   Vice President

CO-INVEST HAMLET HOLDINGS B, LLC, solely for purposes of Section 6.12, Section
6.11 and Section 4.3 By:   Its Managing Members

Apollo Management VI, L.P.

on behalf of affiliated investment funds

By:   AIF VI Management, LLC,

its general partner By:  

/s/ Laurie D. Medley

Name:   Laurie D. Medley Title:   Vice President TPG GenPar V, L.P

By:   TPG GenPar V Advisors, LLC

its general partner By:  

/s/ Clive Bode

Name:   Clive Bode Title:   Vice President

 

[Signature Page to CAC Voting Agreement]